Title: To Thomas Jefferson from John Suffern, 5 February 1807
From: Suffern, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New Antrim Febuary 5th. 1807
                        
                        Having the Honor to be the Chairman to the General Committee of the County of Rockland met at New City for
                            the purpose of Expressing their Approbation of your administration Hath Directed me to forward the annexed Address to your
                            Excellency which I with every Sentiment of Esteem Chearfully Obey.
                        
                            John Suffern
                            
                        
                     Enclosure
                                                
                                                    
                            Sir/
                        
                            New City Rockland CountyState of New york February 4th. 1807
                        
                     Permit the General Committee Duely Chosen by the Several Towns in the County of Rockland in the State of New York in the name of themselves and their Constituents to Express to you the Satisfaction we have derived from the Increasing prosperity of our Common Country.
                     We observe with Infinite satisfaction the measures adopted by the Executive to Secure and promote the Interest of the Union,
                     We have seen the deminution of Taxes, the Extention of Teritory, the Increase of Population, the due Regulation of the Judicial and Military Systems, the Security of peace abroad and at home with Sincere approbation,
                     And we believe that these are the sentiments of every friend to the Union,
                     We also despise the Struggles of faction and Whispers of Slander,
                     Public Opinion has ripened from the first Grade of Favorable Expectation into Bold and General applause.
                     The eminent degree in which you have Contributed by the Judicious discharge of your Official duties has not escaped us.
                     Addulation is the Language of Dependence, but a just a free and Independent people who have seen and escaped the attempted Subversion of their Liberties will never hesitate to anticipate the Voice of history and posterity when Gratitude Demands it.
                     It is not possible, Sir, for us to Conceal our regret arrising from rumors Calculated to excite the Beleif that it is your wish to Withdraw from the public Service at the Close of the period for which you was last Elected Cheif Magistrate of the Union.
                     We Venture to hope that the Insinuation is Unauthorised and to express a wish that in the full possession of faculty and Tallent you will not refuse the Citizens the Benefit arrising from Political Experiance.
                     And deprive them of the full Opportunity of Exercising their choice and Judgement in Selecting their President from the whole number of the people.
                     In order to complete the measure so hapily begun and Incouraging the Industry and protecting the rights of the Citizens in promoting the happiness of the people and supporting the Dignity of the Government.
                     We with Confidence assure you or our most cordial Support.
                     We hear from Information that the peace and prosperity of our happy Country appears to be envied as well by Domestic and Foreign enemies yet we entertain a hope from the great Body of the Republican Citizens Lovers of peace the Machinations of our enemies will be Frustrated.
                     and we Trust that Devine being who holds in his hands the Distiny of Empires will inable us long to exist a peacefull United and happy people
                     We are in Behalf of the meeting with great respect and esteem with Sincere wishes for your Happiness your republican fellow Citizens
                                                
                            John Suffern—Chairman
                            
                        Abraham Clark—Clerk
                        
                  
                        
                    